 Case 4:20-cv-00499-SDJ Document 16 Filed 07/23/21 Page 1 of 7 PageID #: 129



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

ACCELERATED SOLUTIONS, LLC                   §
d/b/a ARx                                    §
                                             §
v.                                           §   CIVIL NO. 4:20-CV-499-SDJ
                                             §
STAR MEDICAL CENTER, LLC                     §

                    MEMORANDUM OPINION AND ORDER

      Before the Court are Accelerated Solutions, LLC’s (“ARx”) Amended Motion to

Confirm an Arbitration Award, (Dkt. #13), and Second Motion for Default Declaratory

Judgment Confirming Arbitration Award, (Dkt. #15). Star Medical Center, LLC

(“Star Medical”) did not respond to either motion. Having considered the motions and

the relevant law, the Court concludes that motion for default judgment should be

DENIED and the motion to confirm the arbitration award should be GRANTED.

                                    I. BACKGROUND

      ARx and Star Medical entered into an Extended Business Office Services

Agreement (the “Agreement”), effective June 1, 2017. (Dkt. #13-1). The Agreement

stipulates that the parties resolve disputes arising out of the contract through

arbitration. (Dkt. #13-1 ¶ 8.1). The Agreement further provides that “judgment upon

the award rendered by the arbitrator(s) may be entered in any court having

jurisdiction thereof.” (Dkt. #13-1 ¶ 8.1).

      Alleging that Star Medical terminated the Agreement in breach thereof, ARx

filed a demand for arbitration with the American Arbitration Association, in August

2018. (Dkt. #13 ¶¶ 6, 8). ARx was ultimately successful in the arbitration, and on


                                             1
 Case 4:20-cv-00499-SDJ Document 16 Filed 07/23/21 Page 2 of 7 PageID #: 130



March 31, 2020, the arbitrator issued a final award against Star Medical in the

amount of $419,311.99, including $294,398.66 in damages, $119,864.50 in attorney’s

fees, and $5,048.83 in costs. (Dkt. #13-2 at 7–8). ARx now requests that this Court

confirm the arbitration award pursuant to 9 U.S.C. § 9 and award ARx its attorney’s

fees expended in seeking this confirmation.

      Because Star Medical did not respond to ARx’s motion to confirm the

arbitration award, the Court presumes that Star Medical has no evidence to

contradict the facts set forth in ARx’s motion and that Star Medical does not contest

the facts in the record. See Local Rule CV-7(d). ARx has also filed a motion for default

judgment due to Star Medical’s failure to respond to the motion to confirm.

                    II. ARX’S MOTION FOR DEFAULT JUDGMENT

      The Court concludes that ARx’s motion for default judgment should be denied

because default judgment is not available for motions to confirm arbitration awards.

Rule 55 of the Federal Rules of Civil Procedure, which governs default judgments,

applies to civil actions where the court has nothing other than the allegations of the

complaint before it. D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 107 (2d Cir. 2006).

But under the Federal Arbitration Act (“FAA”), applications in court related to

arbitration proceedings are to be treated as motions. See 9 U.S.C. § 6 (“Any

application to the court hereunder shall be made and heard in the manner provided

by law for the making and hearing of motions . . . .”). Therefore, a motion to confirm

an arbitration award is just that—a motion—and not a complaint in an independent

civil action to which Rule 55 applies. Teverbaugh v. Lima One Capital, LLC, No. 2:19-

mc-159-KS-MTP, 2020 WL 448259, at *1 (S.D. Miss. Jan. 28, 2020).

                                           2
 Case 4:20-cv-00499-SDJ Document 16 Filed 07/23/21 Page 3 of 7 PageID #: 131



      Because Rule 55 does not apply to motions to confirm arbitration awards,

default judgment is not proper when the opposing party fails to respond to the motion.

D.H. Blair, 462 F.3d at 109. Unlike a complaint initiating an independent civil action,

a motion for default judgment is accompanied by a record. Id. Courts should therefore

enter judgment based on the record and not by default. Id. Thus, when an opposing

party fails to respond to a motion to confirm an arbitration award, the proper course

is to treat the motion as the court would treat an unopposed motion for summary

judgment. Id. In other words, while courts may consider the fact that an opposing

party does not controvert any of the facts in the record, the motion should only be

granted if the record establishes that the movant is entitled to judgment as a matter

of law. See id. at 109–10.

      Because default judgment is unavailable as a remedy in this case, ARx’s

motion for default judgment is denied.

             III. ARX’S MOTION TO CONFIRM THE ARBITRATION AWARD

A. The Arbitration Award

      With default judgment unavailable, the Court will proceed to address the

merits of ARx’s motion to confirm the arbitration award, treating it like an unopposed

motion for summary judgment. See D.H. Blair, 462 F.3d at 109–10. Summary

judgment is appropriate “when ‘the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.’”

Shepherd ex rel. Estate of Shepherd v. City of Shreveport, 920 F.3d 278, 282–83

(5th Cir. 2019) (quoting FED. R. CIV. P. 56(a)). Here, there are no disputes as to the



                                          3
 Case 4:20-cv-00499-SDJ Document 16 Filed 07/23/21 Page 4 of 7 PageID #: 132



facts in the record because Star Medical has not opposed ARx’s motion. See Local Rule

CV-7(d).

       Under the FAA, a party to an arbitration proceeding may apply for an order

confirming the arbitration award within one year after the award is made “[i]f the

parties in their agreement have agreed that a judgment of the court shall be entered

upon the award made pursuant to the arbitration. . . .” 9 U.S.C. § 9. A motion to

confirm must be filed in a court specified in the agreement, or “[i]f no court is specified

in the agreement of the parties, then such application may be made to the United

States court in and for the district within which such award was made.” Id. The party

filing the motion to confirm should include with it the agreement and the arbitration

award. Id. § 13.

       Under the FAA, judicial review of an arbitration award is “extraordinarily

narrow.” Prescott v. Northlake Christian Sch., 369 F.3d 491, 494 (5th Cir. 2004) (citing

Antwine v. Prudential Bache Sec., Inc., 899 F.2d 410, 413 (5th Cir. 1990)). Indeed,

with regard to a request for an order confirming an arbitration award, the FAA

provides that “the court must grant such an order unless the award is vacated,

modified, or corrected as prescribed in sections 10 and 11 of this title.” 9 U.S.C. § 9

(emphasis added). A district court may vacate an arbitration award when: “(1) the

award was procured by corruption, fraud, or undue means; (2) there is evidence of

partiality or corruption among the arbitrators; (3) the arbitrators were guilty of

misconduct which prejudiced the rights of one of the parties; or (4) the arbitrators

exceeded their powers.” Harris v. Parker Coll. of Chiropractic, 286 F.3d 790, 795

(5th Cir. 2002) (citing 9 U.S.C. § 10(a)). Courts may vacate an arbitration award also

                                            4
 Case 4:20-cv-00499-SDJ Document 16 Filed 07/23/21 Page 5 of 7 PageID #: 133



if the award displays “manifest disregard of the law” or is “contrary to public policy.”

Kergosien v. Ocean Energy, Inc., 390 F.3d 346, 353 (5th Cir. 2004).

      Under 9 U.S.C. § 11, a district court may modify or correct an arbitration award

when: (1) there was an evident material miscalculation or mistake referred to in the

award; (2) the arbitrators awarded upon a matter not submitted to them that affects

the merits of the decision upon the matter submitted; or (3) the award is imperfect in

matter of form not affecting the merits of the controversy.

      Pursuant to 9 U.S.C. § 13, ARx included with its motion to confirm a copy of

the Agreement and a copy of the arbitrator’s award. The Agreement states that “[a]ny

controversy or claim arising out of or relating to this Agreement . . . shall be settled

by arbitration in accordance with the Commercial Arbitration Rules of the American

Arbitration Association, and judgment upon the award rendered by the arbitrator(s)

may be entered in any court having jurisdiction thereof.” (Dkt. #13-1 ¶ 8.1).

Arbitration agreements are “valid, irrevocable, and enforceable” where there is “[a]

written provision in any . . . contract evidencing a transaction involving commerce to

settle by arbitration a controversy thereafter arising out of such contract.” 9 U.S.C.

§ 2. Thus, the dispute between ARx and Star Medical is arbitrable and governed by

the FAA.

      ARx filed its motion to confirm in accordance with the rules set out in the FAA.

ARx’s motion to confirm was properly filed in this Court, as the Agreement specifies

that “the applicable court in Collin County, Texas shall have exclusive jurisdiction

for any dispute arising from this agreement.” (Dkt. #13-1 ¶ 8.6). The Sherman

Division of the Eastern District of Texas includes Collin County, Texas, and federal

                                           5
 Case 4:20-cv-00499-SDJ Document 16 Filed 07/23/21 Page 6 of 7 PageID #: 134



court is an “applicable court” because there is federal subject-matter jurisdiction over

this dispute as there is complete diversity of citizenship between ARx and Star

Medical and the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332(a).

ARx’s motion to confirm was also timely filed within one year of the rendering of the

arbitrator’s final award. See 9 U.S.C. § 9.

       The arbitrator found that ARx was entitled to recover damages from Star

Medical for breaching the Agreement by failing to pay invoices and improperly

terminating ARx’s data access. (Dkt. #13-2 at 7–8). The arbitrator also found that

ARx was entitled to attorney’s fees and associated costs. (Dkt. #13-2 at 8). The Court

concludes from the undisputed record that the arbitrator’s award does not implicate

any of the limited statutory grounds set out in the FAA that would require vacatur

or modification of the award. See 9 U.S.C. §§ 9–11. And upon review of the Agreement,

(Dkt. #13-1), and the arbitrator’s final award, (Dkt. # 13-2), the Court concludes that

the award is not “contrary to public policy” nor does it constitute a “manifest

disregard of the law.” See Kergosien, 390 F.3d at 353. Therefore, ARx’s motion to

confirm the arbitration award is granted, and the arbitration award will be confirmed

in its entirety.

B. Attorney’s Fees

       ARx seeks $4,702.50 in attorney's fees associated with this proceeding.

(Dkt. #15-2 ¶ 5). This fee amount reflects 6.9 hours of legal services spent preparing

the first motion to confirm an arbitration award and 3 hours spent preparing the

motion for default judgment. (Dkt. #15-2 ¶ 5). Attorney’s fees may typically be

awarded where authorized by statute or contract. Cable Marine, Inc. v. M/V Tr. Me

                                              6
 Case 4:20-cv-00499-SDJ Document 16 Filed 07/23/21 Page 7 of 7 PageID #: 135



II, 632 F.2d 1344, 1345 (5th Cir. 1980). Because the Agreement states that “[t]he

prevailing party in any such arbitration will also be entitled to reimbursement of

reasonable associated costs and attorney’s fees involved with said arbitration,” the

Court concludes that ARx is entitled to reasonable attorney’s fees for this proceeding.

(Dkt. #13-1 ¶ 8.1). However, because default judgment is inapplicable to motions to

confirm an arbitration award, ARx’s motion for default judgment was unnecessary,

and the Court concludes that attorney’s fees related to that motion should not be

included. Thus, the Court concludes that ARx is entitled to reasonable attorney’s fees
          .
in the amount of $3,277.50.

                                  IV. CONCLUSION

      For the foregoing reasons, it is ORDERED that Accelerated Solutions, LLC’s

Second Motion for Default Declaratory Judgment Confirming Arbitration Award,

(Dkt. #15), is DENIED. It is further ORDERED that Accelerated Solutions, LLC’s

Amended Motion to Confirm an Arbitration Award, (Dkt. #13), is GRANTED. The

Court will issue a final judgment confirming the arbitration award by separate order.

             So ORDERED and SIGNED this 23rd day of July, 2021.




                                                        ____________________________________
                                                        SEAN D. JORDAN
                                                        UNITED STATES DISTRICT JUDGE




                                          7
